902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Oscar Dejesus ARANGO-VERGARA, Defendant-Appellant.
No. 89-7768.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1989.Decided April 20, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  W. Earl Britt, Chief District Judge.  (CR No. 86-6-01-CR-7, CA-89-76-CIV-7)
Oscar DeJesus Arango-Vergara, appellant pro se.
Thomas Philip Swaim, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Oscar DeJesus Arango-Vergara appeals from the district court's order denying his motion for a copy of his trial transcript (to prepare a 28 U.S.C. Sec. 2255 petition).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Arango-Vergara, CR-86-6-01-CR-7 (E.D.N.C. Aug. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.